COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 GARY GONZALEZ,                               §             No. 08-13-00326-CV

                     Appellant,               §                Appeal from the

 v.                                           §              171st District Court

 IONE GRIMM,                                  §            of El Paso County, Texas

                      Appellee.               §               (TC# 2008-3874)

                                           §
                                         ORDER

       The Court GRANTS Anita Garcia’s third request for an extension of time within which

to file the Reporter’s Record until March 7, 2014.        NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita Garcia, Official Court Reporter for the 171st District

Court of El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before March 7, 2014.

       IT IS SO ORDERED this 12th day of February, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.